Exhibit 10.1

CONSENT AND AMENDMENT NO. 4

TO

LOAN AND SECURITY AGREEMENT

THIS CONSENT AND AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 5th day of March, 2007, by and between CYPRESS
SEMICONDUCTOR CORPORATION, a Delaware corporation (“Borrower”), and SILICON
VALLEY BANK (“Bank”). Capitalized terms used herein without definition shall
have the same meanings given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of September 25, 2003 (as amended to date, the “Loan Agreement”),
pursuant to which Bank agreed to extend and make available to Borrower certain
advances of money.

B. Borrower intends to sell (a) its Silicon Valley Technology Center business to
certain private equity firms in exchange for approximately $53 million in cash;
and (b) all of the stock of its Subsidiary, SMaL Camera Technologies, Inc., to
Sensata Technologies, Inc. in exchange for cash (both of such sales being
collectively referred to herein as the “Disposition Transactions”).

C. Borrower intends to (a) issue and sell up to $600,000,000 principal amount of
convertible senior notes due September 15, 2009 (the “Notes”) to be issued under
an Indenture (the “Indenture”) between Borrower and U.S. Bank National
Association, as trustee; (b) in connection with the issuance of the Notes, enter
into one or more convertible note hedges pursuant to one or more Confirmations
of Convertible Senior Note Hedge Transaction (the “Hedge Confirmation”);
(c) contemporaneously with the execution of the Hedge Confirmation, enter into
one or more warrant agreements pursuant to one or more Confirmations of Issuer
Warrant Transaction (the “Warrant Confirmation”); and (d) enter into one or more
accelerated share repurchase transactions in which Borrower will use funds in an
amount not exceeding the proceeds of the issuance of the Notes to finance the
repurchase of shares of its common stock (the “Share Repurchase”) pursuant to
one or more Confirmations of Accelerated Share Repurchase Transaction (the “ASR
Confirmation”) (the Notes, the Indenture, the Hedge Confirmation, the Warrant
Confirmation, and the ASR Confirmation, collectively, the “Transaction
Documents”) (the actions described in items (a) through (d) being collectively
referred to herein as the “Convertible Note Transactions” and together with the
Disposition Transactions, the “Transactions”).

D. Borrower desires that Bank consent to the Transactions and amend the Loan
Agreement as necessary in connection therewith.

E. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to so consent
and to amend the Loan Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

  1. Consents.

1.1 Disposition of Assets. To the extent not otherwise permitted by
Section 7.1(c) (Dispositions) of the Loan Agreement, Bank hereby consents to the
Disposition Transactions.

1.2 Convertible Note Transactions. To the extent not otherwise permitted by the
terms of the Loan Agreement, Bank hereby (a) consents to the Convertible Note
Transactions, and (b) agrees that the Convertible Notes and the obligations of
Borrower under the Hedge Confirmation and ASR Confirmation constitute Permitted
Indebtedness, and the Share Repurchase constitutes a Permitted Distribution.

 

  2. Amendments to Loan Agreement.

2.1 Section 13 (Definitions). Section 13 of the Loan Agreement is amended in the
following manner:

(a) A new definition is added as follows:

“Convertible Note Transactions” means Borrowers undertaking to (a) issue and
sell up to $600,000,000 principal amount of convertible senior notes due
September 15, 2009 (the “Convertible Notes”) to be issued under an Indenture
(the “Indenture”) between Borrower and U.S. Bank National Association, as
trustee; (b) in connection with the issuance of the Notes, enter into one or
more convertible note hedges pursuant to one or more Confirmations of
Convertible Senior Note Hedge Transaction (the “Hedge Confirmation”);
(c) contemporaneously with the execution of the Hedge Confirmation, enter into
one or more warrant agreements pursuant to one or more Confirmations of Issuer
Warrant Transaction (the “Warrant Confirmation”); and (d) enter into one or more
accelerated share repurchase transactions in which Borrower will use funds in an
amount not exceeding the proceeds of the issuance of the Notes to finance the
repurchase of shares of its common stock (the “Share Repurchase”) pursuant to
one or more Confirmations of Accelerated Share Repurchase Transaction (the “ASR
Confirmation”).

(b) The definitions for the following terms are amended and restated in their
entirety as follows:

“Current Liabilities” are the aggregate amount of Total Liabilities which mature
within one (1) year, excluding the obligations of Borrower under the Convertible
Notes maturing within such period.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and the current portion of Subordinated Debt allowed to be
paid, but excluding all other Subordinated Debt, and excluding shares
repurchased pursuant to the Convertible Note Transactions.

 

2



--------------------------------------------------------------------------------

3. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

4. LIMITATION. The consents, amendments and modifications set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be a waiver or modification of any other term or condition of the Loan Agreement
or of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

5. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

5.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank and each Guarantor shall have duly executed and delivered a
Reaffirmation in the form attached hereto.

 

3



--------------------------------------------------------------------------------

5.2 Payment of Amendment Fee. Borrower shall have paid to Bank an amendment fee
in the amount of $5,000.

5.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

6. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

7. INTEGRATION. This Amendment, the Loan Documents and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment or the Loan
Documents; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

 

CYPRESS SEMICONDUCTOR CORPORATION

a Delaware corporation

  By:  

/s/ Neil Weiss

  Printed Name:   Neil Weiss   Title:   Senior Vice President, Treasurer

BANK:

  SILICON VALLEY BANK   By:  

/s/ Tom Smith

  Printed Name:   Tom Smith   Title:   Senior Relationship Manager